        Case 3:16-md-02741-VC Document 7811 Filed 11/15/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
 LIABILITY LITIGATION
                                                  Case No. 16-md-02741-VC

                                                  PRETRIAL ORDER NO. 189:
 This document relates to:
                                                  CALDERON LETTER BRIEF
 Calderon v. Monsanto Co., 19-cv-1630
                                                  Re: Dkt. No. 7585



       In light of the lack of prejudice to Monsanto, Calderon’s motion to file a rebuttal report

by Dr. Sawyer is granted.

       IT IS SO ORDERED.

Dated: November 15, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
